The county court of Bourbon erred in dismissing the proceedings in this case for the cause stated in the record, because the act establishing the county of Nicholas provides that the courts of Bourbon shall retain jurisdiction of such matters as were then pending before them. When these proceedings were commenced the county court of Bourbon had jurisdiction of them, and when a jurisdiction has properly attached it can not be ousted but by express words and not by implication. This court would, therefore, reserve the judgment and send back the cause for the proceedings to commence at the stage where they were dismissed; but it being suggested from the bar that the only object to be accomplished by bringing this writ of error is to avoid the payment of the costs in the inferior court, it is adjudged and ordered that the said judgment be reversed, and the execution issued thereon be quashed, and that the plaintiff recover of the defendants his costs in this behalf expended, which is ordered to be certified to the said court.